Per Curiam.

There is no question of fraud or warranty in the case. The only issue raised by the pleadings and exceptions is with respect to the terms of the contract and-its performance. What the agreement was is evidenced- by the- written order'which was given for the advertisements in question.' It .contained .all of *759the elements of a complete contract, and, under familiar principles, cannot be enlarged or varied by parol evidence. The only matter which remains to be considered is whether there was a substantial performance with respect to the quality of the work. This was a question of fact which it was peculiarly within the province of the court below to determine, and we cannot say that such. determination was so plainly against the weight of evidence as to justify us in reversing the judgment. Judgment affirmed, with costs.
Present: Beekmah, ;P. J., Gildersleeve and Giegerioh, JJ.
'Judgment affirmed, with costs..